CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated February 28, 2012 on the financial statements of Evercore Wealth Management Macro Opportunity Fund, a series of The Wall Street EWM Funds Trust, as of December 31, 2011 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this Post-Effective Amendment to The Wall Street EWM Funds Trust’s Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Westlake, Ohio April 26, 2012
